Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of                                FILED
                                                                 Aug 21 2012, 9:21 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                         CLERK
                                                                       of the supreme court,
                                                                       court of appeals and
                                                                              tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                                GREGORY F. ZOELLER
Fort Wayne, Indiana                                   Attorney General of Indiana

                                                      KATHERINE MODESITT COOPER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

BRUCE WILLIAM LEE,                                    )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 02A04-1204-CR-173
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy W. Davis, Judge
                              Cause No. 02D05-1111-FD-1598


                                           August 21, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       Bruce William Lee appeals his two-year, 182-day sentence for Class D felony

failure to register as a sex or violent offender.       He contends that his sentence is

inappropriate in light of the nature of the offense and his character. Because Lee has

failed to persuade us that his sentence is inappropriate in light of the nature of the offense

and his character, we affirm.

                                Facts and Procedural History

       After his January 2011 conviction for Class C felony child molesting, Lee was

required to register as a sex offender. In May 2011, Lee completed a sex-offender

registration form with the Allen County Sherriff’s Department. Corporal Jeff Shimkus

reviewed the form with Lee and explained to Lee his obligation to inform the Sherriff’s

Department of any change in his address within three days. Lee signed a document

acknowledging that he was informed of this obligation.

       In September, Lee completed a change-of-address form with the Sherriff’s

Department.    He listed his new address as 14910 Whittern Road.              The Sherriff’s

Department sent a request to the Monroeville Police to verify this new address. On

October 17, Lee completed another change-of-address form, indicating that he was

moving to DeKalb County. However, the same day, someone from the DeKalb County

Sherriff’s Department called to inform the Allen County Sherriff’s Department that in

fact, Lee would not be living in DeKalb County; his address would remain 14910

Whittern Road. The next day, Lee returned to the Allen County Sherriff’s Department




                                              2
and completed a third change-of-address form, on which he re-listed 14910 Whittern

Road as his current address.

        On October 18, Monroeville Police Department Officer Phil Meyer traveled to

14910 Whittern Road to verify Lee’s address. Officer Meyer spoke to Lee’s father, who

informed him that Lee did not live there. Lee’s father later told authorities that Lee had

not lived at the Whittern Road address for approximately one month. Lee did not return

to the Allen County Sherriff’s Department until November 18. He signed a waiver of

rights form and admitted that he had been residing at a different address—not the

Whittern Road address—for two weeks. He also admitted that he was aware of his

obligation to report any change in his address within three days.

        The State charged Lee with Class D felony failure to register as a sex or violent

offender. In February 2012, Lee pled guilty to failure to register as a sex or violent

offender. The trial court sentenced Lee to two years and 182 days, with one year

executed and the remaining one year and 182 days suspended to probation.

        Lee now appeals.

                                       Discussion and Decision

        Lee contends that his sentence is inappropriate in light of the nature of the offense

and his character.1 We disagree.



        1
          Lee frames his argument solely as whether his sentence is inappropriate. See Appellant’s Br. p.
1, 3. However, because Lee references aggravators and mitigators in his brief, the State construes Lee’s
argument as including the contention that the trial court abused its discretion by failing to consider certain
mitigators. To the extent that Lee’s argument contains this assertion, we observe that whether a trial court
has abused its discretion by improperly recognizing aggravators and mitigators when sentencing a
defendant and whether a defendant’s sentence is inappropriate under Indiana Appellate Rule 7(B) are two
distinct analyses. King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008). Because Lee frames his
argument as one made under Indiana Appellate Rule 7(B), we so confine our discussion.
                                                      3
       Although a trial court may have acted within its lawful discretion in imposing a

sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

appellate review and revision of sentences through Indiana Appellate Rule 7(B), which

provides that a court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” Reid

v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing Anglemyer v. State, 868 N.E.2d 482,

491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007)). The defendant has the

burden of persuading us that his sentence is inappropriate. Id. (citing Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006)).

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224.


         We note, however, that Lee does contend that the trial court did not properly weigh certain
mitigators, and for this reason, “requests this Court to re-weigh the aggravating and mitigating
circumstances.” Appellant’s Br. p. 7. It is well settled that we do not review the weight given to an
aggravator or mitigator on appeal. See Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007) (“Because
the trial court no longer has any obligation to ‘weigh’ aggravating and mitigating factors against each
other when imposing a sentence . . . a trial court can not now be said to have abused its discretion in
failing to ‘properly weigh’ such factors.”), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).
                                                  4
       The sentencing range for a Class D felony is six months to three years, with one

and one-half years being the advisory term. Ind. Code § 35-50-2-7. Here, the trial court

sentenced Lee to two years and 182 days, with one year executed and the remaining one

year and 182 days suspended to probation. This sentence is within the statutory range.

       Regarding the nature of the offense, there is nothing in the record that indicates

that this sentence is inappropriate. Lee listed 14910 Whittern Road as his address;

however, when authorities attempted to verify this address, Lee’s father told them that

Lee had not lived there for approximately thirty days. When Lee returned to the Allen

County Sherriff’s Department thirty days later, he admitted that he had been living at a

new address for two weeks. Stated simply, Lee was aware of his obligation to inform the

Allen County Sherriff’s Department of any change in his address within three days, yet

he failed to do so.

       Regarding his character, Lee has a significant criminal history. He has two felony

convictions for child molesting in Indiana. He also has a felony theft conviction from

Tennessee. In addition to these felony convictions, Lee has misdemeanor convictions in

Indiana for possession of marijuana, criminal trespass, domestic battery, and operating a

vehicle while intoxicated. In Georgia, Lee has misdemeanor convictions for driving

under the influence, possession of marijuana, and possession of an unknown controlled

substance. Lee also owes more than $20,000 in child support and was on bond when he

committed the underlying offense. Lee’s criminal history shows that he has not been

deterred from criminal activity through his extensive contact with the criminal justice




                                            5
system. Lee has failed to persuade us that his sentence is inappropriate in light of the

nature of the offense and his character.

       Affirmed.

MATHIAS, J., and BARNES, J., concur.




                                           6